Exhibit 10.69

AMERICAN GREETINGS CORPORATION 2007 OMNIBUS

INCENTIVE COMPENSATION PLAN

NOTICE OF MODIFICATION TO

PERFORMANCE SHARE GRANT AGREEMENTS

On May 25, 2012, American Greetings Corporation (the “Company” or “American
Greetings”) granted performance shares to you pursuant to the following three
separate Performance Share Grant Agreements (collectively, the “Original Grant
Agreements”) and the terms of the Company’s 2007 Omnibus Incentive Compensation
Plan (as amended, the “Plan”):

 

  (1) Performance Share Grant Agreement for the one year performance period
ending February 28, 2013 (the “FY 2013 Grant Agreement”);

 

  (2) Performance Share Grant Agreement for the two year performance period
ending February 28, 2014 (the “FY 2013 – FY 2014 Grant Agreement”); and

 

  (3) (1) Performance Share Grant Agreement for the three year performance
period ending February 28, 2015 (the “FY 2013 – FY 2015 Grant Agreement”).

As a result of the privatization of American Greetings that occurred on
August 9, 2013 (the “Closing Date”), your right to receive common shares of the
Company upon the vesting of any performance shares under your Original Grant
Agreements was converted into the right to receive a cash amount equal to $19.00
for each performance share, if any, with respect to which you may be credited
and vested. Also as a result of the privatization, certain of the performance
measures established under your FY 2013 – FY 2014 Grant Agreement and your FY
2013 – FY 2015 Grant Agreement, became obsolete as they no longer align with the
goals of the Company.

As such, in accordance with the Plan, this Notification of Modification to
Performance Share Grant Agreements (“Notice of Modification”) modifies your
Original Grant Agreements to reflect that upon the crediting and vesting of any
performance shares, you now have the right to receive cash rather than shares.
In addition, this Notice of Modification modifies your FY 2013 – FY 2014 Grant
Agreement and your FY 2013 – FY 2015 Grant Agreement to restate the performance
goals and measures provided to you in these agreements. Capitalized terms used
but not defined in this Notice of Modification have the meaning set forth in the
Original Grant Agreements. References in this Notice of Modification to
“Grantee” or “you” refer to you as the original recipient of the performance
share award under the Original Grant Agreement.

MODIFICATIONS

 

1. As a result of the privatization of American Greetings, your right to receive
Shares upon the crediting and vesting of Performance Shares awarded to you under
the Original Grant Agreements was converted into the right to receive a cash
payment of $19.00 for each Performance Share that may be credited to you and
that ultimately vest (if any). Therefore, all references in the Original Grant
Agreements to the right to receive Shares of American Greetings are hereby
modified effective as of the Closing Date to entitle you to the right to receive
a cash payment (the “Payment Amount”) equal to the number of Shares that may be
credited to you and in which you may vest (if any) multiplied by $19.00. Any
references in the Original Grant Agreements to the payment, delivery or issuance
of Shares, or the right to receive or retain Shares, are modified effective as
of the Closing Date to be references to rights with respect to the Payment
Amount. Accordingly, your Original Grant Agreements provide you no rights as a
shareholder of the Company or the right to receive Shares or other equity in
American Greetings.

 

2. Annex A to the FY 2013 – FY 2014 Grant Agreement, which sets forth the
performance measures under which Performance Shares may be earned, is replaced
in its entirety with the Annex A-1 attached to this Notice of Modification.

 

3. Annex A to the FY 2013 – FY 2015 Grant Agreement, which sets forth the
performance measures under which Performance Shares may be earned, is replaced
in its entirety with the Annex A-2 attached to this Notice of Modification.

 

4. Except as modified by this Notice of Modification, all other terms of the
Original Grant Agreements remain unchanged.

 

AMERICAN GREETINGS CORPORATION By:  

 

  Brian McGrath, Senior Vice President, Human Resources



--------------------------------------------------------------------------------

ANNEX A- 1

Performance Measures***

The performance period under the FY 2013 – FY 2014 Grant Agreement is for the
two year period ended February 28, 2014. Prior to the Closing Date, American
Greetings performed at 105.8% with respect to the original performance measures
as established under the FY 2013 – FY 2014 Grant Agreement for the portion of
the performance period ending February 28, 2013. Accordingly, for purposes of
calculating achievement of the performance measures for the two year performance
period ended February 28, 2014, Grantee will be deemed to have achieved
performance of 105.8% for fifty percent (50%) of the performance period. The
performance measure for the remainder of the performance period (fiscal 2014),
to be weighted at fifty percent (50%), shall be as follows:

 

     Performance Goals     

Performance Measures***

   Threshold
Goal    Target
Goal    Maximum
Goal    Measurement
Weight Factor                                                            



--------------------------------------------------------------------------------

ANNEX A- 2

Performance Measures***

The performance period under the FY 2013 – FY 2015 Grant Agreement is for the
three year period ended February 28, 2014. Prior to the Closing Date, American
Greetings performed at 105.8% with respect to the original performance measures
as established under the Original Grant Agreement for the portion of the
performance period ending February 28, 2013. Accordingly, for purposes of
calculating achievement of the performance measures for the three year
performance period ended February 28, 2015, Grantee will be deemed to have
achieved performance of 105.8% for one third ( 1⁄3) of the performance period.
The performance measure for the remainder of the performance period (fiscal 2014
and fiscal 2015), to be weighted at two thirds ( 2⁄3) of the performance period,
shall be as follows:

 

     Performance Goals     

Performance Measures***

   Threshold
Goal    Target
Goal    Maximum
Goal    Measurement
Weight Factor                                                            